Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 1 of 15 PageID #: 123142



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 STORMBORN TECHNOLOGIES LLC
                                                      Civil Action No.:
             Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 HID GLOBAL CORPORATION,

             Defendant.


                    COMPLAINT FOR INFRINGEMENT OF PATENT

       Now comes, Plaintiff, Stormborn Technologies LLC (“Plaintiff” or “Stormborn”), by and

through undersigned counsel, and respectfully alleges, states, and prays as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement under the Patent Laws of the United States,

Title 35 United States Code (“U.S.C.”) to prevent Defendant HID Global Corporation. (hereinafter

“Defendant” or “HID”), from infringing and profiting, in an illegal and unauthorized manner, and

without authorization and/or consent from Plaintiff from U.S. Patent No RE44,199 (the “‘199

Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A and incorporated herein by

reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.

                                         THE PARTIES

       2.      Plaintiff is a Texas limited liability company with its principal place of business at

6205 Coit Road, Ste 300 – 1028, Plano, Texas 75024.

       3.      Upon information and belief, Defendant is a corporation organized under the laws

   of Delaware, having a principal place of business at 611 Center Ridge Drive, Austin, Texas

78753. Upon information and belief, Defendant may be served with process c/o The Corporation
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 2 of 15 PageID #: 123143




 Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

                                     JURISDICTION AND VENUE

        4.          This is an action for patent infringement in violation of the Patent Act of the United

States, 35 U.S.C. §§1 et seq.

        5.          The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

        6.          This Court has personal jurisdiction over Defendant by virtue of its systematic and

continuous contacts with this jurisdiction and its residence in this District, as well as because of

the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged herein.

        7.          Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to its substantial business in this forum, including: (i) at least a portion of the

infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in this forum state and in this judicial District; and (iii) being incorporated

in this District.

        8.          Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft

Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its incorporation, and regular and

established place of business in this District.

                                       FACTUAL ALLEGATIONS

        9.          On May 7, 2013, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued the ‘199 Patent, entitled “Variable throughput reduction communications system




                                                      2
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 3 of 15 PageID #: 123144




and method” after a full and fair examination. The ‘199 Patent is attached hereto as Exhibit A and

incorporated herein as if fully rewritten.

       10.      Plaintiff is presently the owner of the ‘199 Patent, having received all right, title

and interest in and to the ‘199 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘199 Patent, including the exclusive right to recover for past

infringement.

       11.      Dr. Donald L. Schilling was, and continues to be, the CEO of Linex Technologies,

Inc. (“Linex”) during the development of the ‘199 Patent.

       12.      Dr. Schilling is a fact witness to the development of the technology in the ‘199

Patent. A declaration of facts by Dr. Schilling is attached hereto as Exhibit B.

       13.      The ‘199 Patent was originally owned by Linex. Ex. B at ¶9.

       14.      As identified in the ‘199 Patent, previous communications systems, namely in

packet-communications spread-spectrum multi-cell systems, high-speed data would be

implemented with a method of parallel channels, using parallel chip-sequence signals. Ex. A, 1:37-

41. By using multiple correlators or matched filters, multiple-orthogonal chip-sequence signals

would be sent simultaneously thereby increasing the data rate while still enjoying the advantage

of a high processing gain. Ex. A, 1:41-44. The multiple chip-sequence signals behaved as multiple

users in a single location. Ex. A, 1:44-45. Multipath was ameliorated by a RAKE receiver, and the

interference to be overcome by the processing gain was that generated by other users, in the same

or adjacent cells. Ex. A, 1:46-48.

       15.      In previous communication systems, when a remote station was within a cell or cell

sector, the path differences from base stations located in the adjacent cells ensured that the

interference was small enough so as not to cause the error rate of the wanted signal to deteriorate



                                                  3
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 4 of 15 PageID #: 123145




below a usable level. Ex. A, 1:50-54. When the remote station was near the edge of the cell,

however, the interference would be substantial as the interference can result from two adjacent

cells. Ex. A, 1:54-57.

       16.     One previous method that was used to overcome this problem in a conventional

spread-spectrum system was to increase the processing gain in order to increase the immunity from

interference. Ex. A, 1:58-61. To do this, in a fixed bandwidth system, the data rate was reduced,

and the integration time of the correlator or the length of the matched filter was increased

accordingly. Ex. A, 1:61-63. This method, however, changed the length of the correlator sequence,

or changes the size of the matched filter; both of which impact the architecture of the receiver. Ex.

A, 1:63-66. In addition, with increased integration times, the chip-tracking loop and phase-

tracking loop would have to function flawlessly and the allowable frequency offset must have been

reduced, requiring at least a frequency locked loop. Ex. A, 1:66-2:3.

       17.     The invention claimed in the ‘199 Patent addresses these needs and inefficiencies

by providing an improved communication system.

       18.     Claim 11 of the ‘199 Patent states:

                       “11. A receiver for recovering wireless data conveyed in data symbols by a
               plurality of different subchannel signals transmitted over a wireless channel,
               comprising:
                       demodulator circuitry for detecting the transmitted signals in a plurality of
               demodulated channels;
                       decoder circuitry for FEC decoding and de-interleaving the plurality of
               demodulated channels, providing a multiplicity of decoded channels, each having
               an error rate;
                       command processor circuitry responsive to the error rate of the decoded
               channels for generating a data-rate control signal to produce a desired data rate to
               be sent by the data symbol transmitter of the signals, the data rate control signal
               controlling operation of circuitry at the transmitter to produce the desired data rate
               to be sent by the data symbol transmitter of the signals;



                                                 4
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 5 of 15 PageID #: 123146




                       transmitting circuitry for conveying the error rate dependent rate control
               signal back to the data symbol transmitter; and
                       multiplexer circuitry for combining the multiplicity of decoded channels
               into a signal stream of received data.” See Ex. A.

       19.     Claim 12 of the ‘199 Patent states:

                       “12. The receiver of claim 11 wherein the decoder circuitry includes
               circuitry to decode FEC codes of different rates.” See Ex. A.

       20.     Claim 13 of the ‘199 Patent states:

                       “13. A method for recovering wireless data conveyed in data symbols by a
               plurality of different subchannel signals transmitted over a wireless channel,
               comprising the steps of:
                       detecting the transmitted signals in a plurality of demodulated channels;
                       FEC decoding and de-interleaving the plurality of demodulated channels,
               providing a multiplicity of decoded channels, each having an error rate;
                       using command processor circuitry responsive to the error rate of the
               decoded channels to generate a data-rate control signal to produce a desired data
               rate to be sent by the data symbol transmitter of the signals,
                       transmitting the error rate dependent data-rate control signal back to the data
               symbol transmitter; and
                       multiplexing the multiplicity of decoded channels into a single stream of
               received data.” See Ex. A.

       21.     Claim 14 of the ‘199 Patent states:

                     “14. The method of claim 13 wherein the decoding step includes decoding
               FEC codes of different rates.” See Ex. A.

       22.     At least claim 11 of the ‘199 Patent recite a non-abstract receiver and method for a

communication system.

       23.     The receiver of Claims 11 and 13 in the ‘199 Patent is an improvement on prior

solutions because the command processor circuitry is responsive to the error rate of the decoded

channels to generate a data rate control signal to produce a desired data rate to be sent by the data

symbol transmitter of the signals. Ex. B at ¶26.


                                                   5
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 6 of 15 PageID #: 123147




           24.   The ‘199 Patent highlighted this unique and discrete idea during its prosecution.

           25.   During prosecution of the ‘199 Patent, Linex indicated that Claim 11 is directed to

“a receiver including command processor circuitry response to the error rate of decoded channels

for generating a ‘data-rate control signal to produce a desired data rate to be sent by the transmitter

of the signals’ such that the data rate control signal controls operation of the circuitry at the

transmitter to produce a desired data rate. That is, independent Claim 11 recites the control signal

being of a nature to control operation of circuitry at the transmitter to produce the desired data

rate.” See Ex. B at ¶26 citing to Exhibit 2 at 218.

           26.   Claims 11 and 13 in the ‘199 Patent is not directed to an abstract idea because Claim

11 (and its method of Claim 13) was able to overcome a network-centric problem that existed in

the prior art by allowing the receiver to maintain a high data rate without affecting the architecture

of the receiver and maintain an immunity to interference. See generally Ex. B at ¶24.

           27.   At least Claims 11 and 13 of the ‘199 Patent provide the inventive concept of a

receiver and method for a communication system.

           28.   The ‘199 Patent’s advantages and benefits are inventive, unexpected and superior

because it provides improvements to existing computer functionality, provides specific non-

conventional and non-generic arrangements of known, conventional pieces to overcome an

existing problem; provides ordered combination of claimed steps in the receiver using

unconventional rules that are different than previously used; and provides improved technological

results.

           29.   The ‘199 Patent provides improvements to then existing computer network

functionality. Ex. B at ¶24.

           30.   Claim 11 (and its method of Claim 13) in the ‘199 Patent specifically identifies how



                                                   6
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 7 of 15 PageID #: 123148




the improved computer functionality is carried out in an unexpected way. See generally Ex. B at

¶24-30.

       31.     To deal with the vulnerability of interference in an intended receiver for receivers

in adjacent cells, the receiver of Claim 11 (and its method of Claim 13) in the ‘199 Patent requires

command processor circuitry responsive to the error rate of the decoded channels for generating a

data-rate control signal to produce a desired data rate to be sent by the data symbol transmitter of

the signals. Ex. B at ¶25, 27.

       32.      These specific elements, as combined, accomplish the desired result of increased

immunity at the intended receiver, from interference generated by nearby transmitters and from

multipath interference produce by the same transmitter, transmitting signals that are reflected from

multiple objects between receivers in adjacent cells. Ex. B at ¶27.

       33.     These specific elements, including the command processor circuity, also

accomplish the desired result increasing immunity from interference that was a then existing

problem in the relevant field of spread-spectrum communication systems. Ex. B at ¶27.

       34.     Claim 11 (and its method of Claim 13) in the ‘199 Patent provides other benefits

over conventional receivers, including increased flexibility, faster transmission times and data

transfer, as well as reduced manufacturing requirements. Ex. B at ¶27.

       35.     The ‘199 Patent provides specific non-conventional and non-generic arrangements

of known, conventional pieces to overcome an existing problem. See generally Ex. B at ¶24-30.

       36.     Claim 11 (and its method of Claim 13) in the ‘199 Patent specifically identify how

the improved computer functionality is carried out in an unexpected way. See generally Ex. B at

¶24-30.

       37.     The receiver of Claim 11 (and its method of Claim 13) in the ‘199 Patent deals with



                                                 7
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 8 of 15 PageID #: 123149




the vulnerability of interference of the intended receiver to changes in the amount of interference.

Ex. B at ¶28.

       38.      The receiver of Claim 11 (and its method of Claim 13), provides a satisfactory error

rate (QoS) at the intended receiver. Ex. B at ¶28.

       39.      Prior art methodologies would simply increase processing gain to try to overcome

interference, however this required more processing power and changing the architecture of the

receiver. Ex. B at ¶28.

       40.      The receiver of Claim 11 (and its method of Claim 13) provides specific elements

that were an unconventional arrangement of elements because the prior art methodologies would

simply increase processing gain to try to overcome interference, however this required more

processing power and changing the architecture of the receiver.

       41.      By adding the command processor circuitry, the ‘199 Patent was able to

unconventionally generate a data-rate control signal based on an error-rate of the decoded

channels. See generally Ex. B at ¶24-30.

       42.      The receiver of Claim 11 (and its method of Claim 13) in the ‘199 Patent provides

a receiver that would work with many types of spread-spectrum communications systems, and is

adjustable, either continually or periodically, depending on the needs of the system designer; is

simpler to manufacture than the preexisting receivers that required architectural changes to

overcome interference; and reduces transmission errors. Ex. B at ¶29.

       43.      Claim 11 (and its method of Claim 13) provided non-conventional and non-generic

arrangements of known, conventional pieces to overcome an existing problem because the receiver

of Claim 11 (and its method of Claim 13) in the ‘199 Patent provide a receiver that would work

with many types of spread-spectrum communications systems, and is adjustable, either continually



                                                 8
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 9 of 15 PageID #: 123150




or periodically, depending on the needs of the system designer; is simpler to manufacture than the

preexisting receivers that required architectural changes to overcome interference; and reduces

transmission errors.

        44.     The receiver of Claim 11 in the ‘199 Patent provides a receiver that would not

preempt all ways of throttling or limiting information between a transmitter and a receiver because

the data-rate control signal is based on the error-rate of the decoded channels. Ex. B at ¶30.

        45.     The receiver of Claim 11 (and its method of Claim 13) in the ‘199 Patent provide

specific non-conventional and non-generic arrangements of known, conventional pieces to

overcome an existing problem because receiver that would not preempt all ways of throttling or

limiting information between a transmitter and a receiver. See generally Ex. B at ¶30.

        46.     There are other ways to throttle or limit information between a transmitter and a

receiver because that do not have a data-rate control signal based on the syndrome (error-rate) of

the decoded channels. There may be other ways to limit information between a transmitter and a

receiver because other receivers could have the data-rate control signal based on the transmission

of a known pilot signal. In this instance, an additional receiver, measures the distortion/attenuation

of the pilot and that receiver sends back to the Transmitter information to control the data rate. The

pilot signal is indirectly related to the actual received data. Ex. B at ¶30.

        47.     The receiver of Claim 11 (and its method of Claim 13) does not preempt all

throttling or limiting information between a transmitter and a receiver because the data-rate control

signal could be based on other timing information from other channels, such as those that use pilot

signals. See generally Ex. B at ¶30.

        48.     The ‘199 Patent provides improved technological results. See generally Ex. B at

¶24-30.



                                                   9
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 10 of 15 PageID #: 123151




       49.     To deal with the vulnerability of an intended receiver to multipath and other

interfering received signals, the receiver of Claim 11 (and its method of Claim 13) in the ‘199

Patent requires command processor circuitry responsive to the syndrome or error rate of the

decoded channels for generating a data-rate control signal to produce a desired data rate to be sent

by the data symbol transmitter of the signals. Ex. B at ¶27.

       50.     Claim 11 (and its method of Claim 13) in the ‘199 Patent specifically identifies

how the improved computer functionality is carried out in an unexpected way inasmuch as to deal

with the vulnerability of an intended receiver to multipath and other interfering received signals,

the receiver of Claim 11 (and its method of Claim 13) in the ‘199 Patent requires command

processor circuitry responsive to the syndrome or error rate of the decoded channels for generating

a data-rate control signal to produce a desired data rate to be sent by the data symbol transmitter

of the signals. See generally Ex. B at ¶24-30.

       51.      The data-rate control signal being based on error-rate in the decoded channels is a

specific implementation of varying the way the control signal is generated that improves the ability

of prior art transmission of data signals between a transmitter and a receiver. See generally Ex. B

at ¶24-30.

       52.     The ‘199 Patent encompasses patent eligible subject matter inasmuch as at least

Claims 11-14 of the ‘199 Patent are not an abstract idea but rather are an inventive idea of a novel

and proper design of a receiver and method thereof to employ a command processor circuitry

responsive to the (syndrome) error rate of the decoded channels for generating a data-rate control

signal to produce a desired data rate to be sent by the data symbol transmitter of the signal.

       53.     Further, at least Claims 11-14 of the ‘199 Patent provide inventive concepts.

       54.     At the pleading stage, representative Claim 11 of the ‘199 Patent has been held,



                                                 10
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 11 of 15 PageID #: 123152




when considered in light of the specification, to be not functionally defined without a specific

implementation; it is tied to a concrete structure, the command processor. And if it was directed to

an abstract idea, it still provides a specific technological solution that improves the way spread-

spectrum communication systems operate. See Stormborn Technologies, LLC v. TopCon

Positioning Systems, Inc., 2020 WL 1274965, 19-cv-07804-WHO, Docket Entry No. 35 (March

17, 2020).

         55.   Defendant commercializes, inter alia, devices or methods that perform all the steps

recited in at least one claim of the ‘199 Patent. More particularly, Defendant commercializes, inter

alia, methods that perform all the steps recited in Claims 11-14 of the ‘199 Patent. Specifically,

Defendant makes, uses, sells, offers for sale, or imports a device or method that encompasses that

which is covered by Claim 11-14 of the ‘199 Patent.

                                 DEFENDANT’S PRODUCT(S)

         56.   Defendant offers solutions, such as the “HID Crossmatch Verifier Sentry” (the

“Accused Product”), that practices a method for recovering wireless data conveyed in data symbols

by a plurality of different sub-channel signals transmitted over a wireless channel which infringe

the ‘199 Patent literally or under the doctrine of equivalents. A non-limiting and exemplary claim

chart comparing the Accused Product of Claim 13 of the ‘199 Patent is attached hereto as Exhibit

C and is incorporated herein as if fully rewritten.

         57.   As recited in one step of Claim 13, the system, at least in internal testing and usage,

utilized by the Accused Product practices a method for recovering wireless data conveyed in data

symbols by a plurality of different sub-channel signals transmitted over a wireless channel. See

Ex. C.

         58.   As recited in another step of Claim 13, the system, at least in internal testing and



                                                 11
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 12 of 15 PageID #: 123153




usage, utilized by the Accused Product practices detecting the transmitted signals in a plurality of

demodulated channels. See Ex. C.

       59.     As recited in another step of Claim 13, the system, at least in internal testing and

usage, utilized by the Accused Product practices FEC decoding and de-interleaving the plurality

of demodulated channels, providing a multiplicity of decoded channels, each having an error rate.

See Ex. C.

       60.     As recited in another step of Claim 13, the system, at least in internal testing and

usage, utilized by the Accused Product practices using command processor circuitry responsive to

the error rate of the decoded channels to generate a data-rate control signal to produce a desired

data rate to be sent by the data symbol transmitter of the signals. See Ex. C.

       61.     As recited in another step of Claim 13, the system, at least in internal testing and

usage, utilized by the Accused Product practices transmitting the error rate dependent data-rate

control signal back to the data symbol transmitter. See Ex. C.

       62.     As recited in another step of Claim 13, the system, at least in internal testing and

usage, utilized by the Accused Product practices multiplexing the multiplicity of decoded channels

into a single stream of received data. See Ex. C.

       63.     As recited in one step of Claim 14, the system, at least in internal testing and usage,

utilized by the Accused Product practices decoding FEC codes of different rates. See Ex. C.

       64.     The elements described in the preceding paragraphs are covered by at least Claim

11 of the ‘199 Patent literally or under the doctrine of equivalents. Thus, Defendant’s use of the

Accused Product is enabled by the method described in the ‘199 Patent.

                           INFRINGEMENT OF THE PATENT-IN-SUIT

       65.     Plaintiff realleges and incorporates by reference all of the allegations set forth in



                                                 12
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 13 of 15 PageID #: 123154




the preceding paragraphs

       66.      In violation of 35 U.S.C. § 271, Defendant has directly infringed the ‘199 Patent

literally or under the doctrine of equivalents.

       67.     Defendant has had knowledge of infringement of the ‘199 Patent at least as of the

service of the present Complaint.

       68.      Defendant has directly infringed at least one claim of the ‘199 Patent by using, at

least through internal testing or otherwise, the Accused Product without authority in the United

States. As a direct and proximate result of Defendant’s direct infringement of the ‘199 Patent,

Plaintiff has been damaged.

       69.     Upon information and belief, Defendant has induced others to infringe the ‘199

Patent, literally or under the doctrine of equivalents, by encouraging infringement, knowing that

the acts Defendant induced constituted patent infringement, and its encouraging acts actually

resulted in direct patent infringement.

       70.     Upon information and belief, Defendant materially contributed to their own

customers’ infringement of the ‘199 Patent, literally or under the doctrine of equivalents, by selling

the Accused Products to customers for use in a manner that infringed one or more claims of the

‘199 Patent. Moreover, the Accused Products are not a staple article of commerce suitable for

substantial non-infringing use.

       71.     By engaging in the conduct described herein, Defendant has injured Plaintiff and is

thus liable for infringement of the ‘199 Patent, pursuant to 35 U.S.C. § 271.

       72.     Defendant committed these acts of infringement without license or authorization.

       73.     As a result of Defendant’s infringement of the ‘199 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate



                                                  13
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 14 of 15 PageID #: 123155




for Defendant’s past infringement, together with interests and costs.

       74.     Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil

Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                                 DEMAND FOR JURY TRIAL

       75.     Plaintiff demands a trial by jury of any and all causes of action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       a. That Defendant be adjudged to have directly infringed the ‘199 Patent either literally

or under the doctrine of equivalents;

       b. That Defendant be adjudged to have induced infringement of the ‘199 Patent either

literally or under the doctrine of equivalents;

       c. That Defendant be adjudged to have contributorily infringed the ‘199 Patent either

literally or under the doctrine of equivalents;

       d. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;

       e. An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

       f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and



                                                  14
Case 1:99-mc-09999 Document 1208 Filed 10/27/20 Page 15 of 15 PageID #: 123156




          g. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.

 Dated: October 27, 2020                         Respectfully submitted,

 Together with:                                  CHONG LAW FIRM PA

 SAND, SEBOLT & WERNOW CO., LPA                  /s/ Jimmy Chong
                                                 Jimmy Chong (#4839)
 Howard L. Wernow                                2961 Centerville Road, Suite 350
 (pro hac vice forthcoming)                      Wilmington, DE 19808
                                                 Telephone: (302) 999-9480
 Aegis Tower – Suite 1100                        Facsimile: (877) 796-4627
 4940 Munson Street NW                           Email: chong@chonglawfirm.com
 Canton, Ohio 44718
 Telephone: 330-244-1174                         ATTORNEYS FOR PLAINTIFF
 Facsimile: 330-244-1173
 Email: howard.wernow@sswip.com




                                                  15
